Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

		                    DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5, 6, 9-11, 13-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Okamura et al (US 2013/0300804 A1).
Rejection is maintained for reasons of the record with the following responses.
Applicant asserts that an amended claim 1 reciting an acid number ranging from 175-300 and a Mw of 1,000 to 8,600 for an acrylic polymer in combination with the recited species of methylstyrene would not be obvious over Okamura et al since Okamura et al teach an acrylic copolymer with styrene and a Mw of 10,000 in table 2 and since a substitution of styrene in the polymers of table 2 with methylstyrene would result in increased molecular weights beyond 10,000.  Applicant asserts that Okamura et al teach that styrene is more favorable.
Again, Okamura et al further teach an acid number of 100-200 and Mw of 3,000 to 10,000 for the acrylic polymer in [0083] as well as the α-methylstyrene as one of 
See In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545
F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples. MPEP 2123.
In the case where the claimed ranges (in this case, second styrenic monomers) “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In re Woodruff, 919F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
The applicants has not established that the evidence in the applicants’ specification provides a comparison with the closest prior art.  See In re Baxter Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991): In re DeBlauwe, 732 F.2d at 699, 705 *Fed. Cir. 1984), In re Burckel, 592 F.2d 1175, 1179 (CCPA 1979), or is commensurate in scope with the claims.  Applicants must also explain why the showing is commensurate in scope with the claimed subject matter.  See In re Boesch, 617 F.2d 272, 276 (CCPA 1980).
In other words, a fair comparison would be based a polymer solution C having an acid value of 200 and a Mw of 10000 taught at table 2 of Okamura et al, especially in view of the fact that the original claim 1 had recited the acid value of at least 150 and a Mw of 1,000 to 15,000.


Rejection is maintained for reasons of the record with the above responses.

Claims 1-3, 5, 6, 9-11 and 13-20 are rejected under 35 U.S.C. 103 as obvious over Okamura et al (US 2013/0300804 A1) in view of Gu et al (US 8,858,695), and further in view of Fukui et al (US 2010/0121023 A1).
Rejection is maintained for reasons of the record with the above and following responses.
Applicant asserts that Fukui et al are silent as to preferred molecular weights and acid number, but the instant molecular weights and acid number would be obvious by Okamura et al as discussed above. 

Claim 1-3, 5, 6, 9-11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kakikawa et al (US 10,253,200) in view of Gu et al (US 8,858,695).
Rejection is maintained for reasons of the record with the following responses.
Applicant admits that Kakikawa et al teach a methylstyrene copolymer (acrylic resin 3) at table 2, but asserts that Kakikawa et al fail to disclosure the combination of molecular weights and acid number.
But, Kakikawa et al further teach preferred acid number of 80-250 and preferred Mw of 3,000 to 15,000 for the acrylic polymer at col. 8, lines 26-46.  Thus, the instant acrylic copolymer having an acid number of 175-250 and Mw of 3,000 to 8,600 would have been obvious to one skilled in the art before the effective filing date of invention and the acid number of 250 would meet claims 3 and 20 as well.  Also, as to  acrylic methylstyrene copolymer having the acid value of 175 would be particularly obvious. 
See In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples. MPEP 2123.
In the case where the claimed ranges (in this case, Mw and acid number) “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In re Woodruff, 919F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
The applicants has not established that the evidence in the applicants’ specification provides a comparison with the closest prior art.  See In re Baxter Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991): In re DeBlauwe, 732 F.2d at 699, 705 *Fed. Cir. 1984), In re Burckel, 592 F.2d 1175, 1179 (CCPA 1979), or is commensurate in scope with the claims.  Applicants must also explain why the showing is commensurate in scope with the claimed subject matter.  See In re Boesch, 617 F.2d 272, 276 (CCPA 1980).
In other words, a fair comparison would be based an acrylic resin 3 having an acid value of 165 taught at table 2 of Kakikawa et al.  The acrylic resin 3 does not show a Mw, but it teaches amounts of comonomers and a Tg of the acrylic resin 3 and a general polymerization method is taught at col. 14, line 45 to col. 15, line 6.  Thus, applicant would be able to determine the Mw. 

.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






THY/March 16, 2021                                        /TAE H YOON/                                                                         Primary Examiner, Art Unit 1762